Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea allocution was factually insufficient (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665). This is not one of those rare cases in which the plea allocution casts significant doubt on defendant’s guilt or otherwise calls into question the voluntariness of the plea, and thus County Court was not required to conduct further inquiry to ensure that the plea was knowing and voluntary (see, People v Toxey, supra, at 726). The sentence is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Onondaga County Court, Mulroy^ J. — Burglary, 3rd Degree.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.